                        Case 6:19-bk-03262-KSJ            Doc 254      Filed 07/06/21       Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                07/06/2021 10:30 AM
                                                                COURTROOM 6A, 6th Floor
HONORABLE KAREN JENNEMANN
CASE NUMBER:                                                    FILING DATE:
6:19-bk-03262-KSJ                        11                       05/16/2019
Chapter 11
DEBTOR:                 Angels For Kids On Call 24/7, Inc.


DEBTOR ATTY:           Andrew McBride
TRUSTEE:               NA
HEARING:
(ZOOM) Cont. Post Confirmation Status Conference
1) US Trustee's Motion to Dismiss Case or Convert Case to Chapter 7 Pursuant to 11 U.S.C. Sec. 1112(b) (Doc #197) (if payment
                        not received by 6/25/21, case dismissed and hearing cancelled)
Debtor's Notice of payment of quarterly fees (Doc #251)
Note: cont. 6/4/19; 8/7/19; 10/2/19, 11/13/19; 1/15/20; 3/25/20; 4/20/20; 7/29/20; 10/14/20; 1/26/21; 5/4/21; 5/19/21
341 concluded 6/24/19
Case Management Summary (Doc #13)
Financial Reports for the Period January 1 - March 31, 2021 (Doc #235)
Debtor to be current on US Trustee fees by June 25, 2021
Future Hearings: 9/7/21 2:00 pm
TRIAL MOVED TO 9/7/21 AT 2:00 PM:
* Debtor's Motion to Disgorge Accounting Fees of Orlando Piedra, CPA and OCP Financial Corp (Doc #206)
Response by Clara Piedra to Motion to Disgorge Accounting Fees of Orlando Piedra, CPA and OCP Financial Corp (Doc #222)
.

APPEARANCES:: Aldo Bartolone (Debtor Atty);

RULING:
(ZOOM) Cont. Post Confirmation Status Conference


1) US Trustee's Motion to Dismiss Case or Convert Case to Chapter 7 Pursuant to 11 U.S.C. Sec. 1112(b) (Doc #197) (if
payment not received by 6/25/21, case dismissed and hearing cancelled) - Denied:Order by Court; (gww).
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 6:19-bk-03262-KSJ                     Chapter 11
